Citation Nr: 0517694	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  05-06 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for hearing loss

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridget K. Cougevan, Law Clerk





INTRODUCTION

The veteran had active military service from May 1948 until 
May 1952. 

This matter comes before the Board of Veterans' Appeals on 
appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for bilateral 
hearing loss and tinnitus. 

Having considered the veteran's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review. 


FINDINGS OF FACT

1.  Bilateral hearing loss was not incurred or aggravated by 
active military service.

2.  Tinnitus was not incurred or aggravated by active 
military service. 


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1110, 1131, (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2004).

2.  The criteria for a grant of service connection for 
tinnitus have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

The veteran contends that he incurred bilateral hearing loss 
and tinnitus as a result of active military service.  Prior 
to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) it was 
observed that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2004).

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate the 
claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The 
veteran's claim was received in July 2003.  In specific 
compliance with Quartuccio, the veteran was advised of the 
evidence that would substantiate his claim, and the 
responsibility for obtaining it, by a letter dated in August 
2003.  Pelegrini, supra. The claims for bilateral hearing 
loss and tinnitus were denied in January 2004, after the 
veteran was advised in accordance with the VCAA.

The record also reflects that the veteran was provided with a 
copy of the original rating decision dated in February 2004, 
setting forth the general requirements of the applicable law 
pertaining to the establishment of service connection.  The 
general advisement was reiterated in the Statement of the 
Case dated in February 2005.  

The Board notes that the February 2004 rating decision on 
appeal, the statement of the case (SOC), and multiple 
supplemental correspondence, also adequately informed the 
veteran of the types of evidence needed to substantiate his 
claims.  The advisements to the veteran were structured as to 
the essential components of a successful claim of service 
connection:  (1) evidence of an injury in military service or 
a disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical or 
mental disability; and, (3) competent evidence of a 
relationship between the veteran's current disability and the 
in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).   
Therefore, the VA's duty to notify has been fully satisfied.

With respect to VA's duty to assist the veteran, the RO 
requested and obtained the veteran's service medical and 
personnel records from the National Personnel Records Center 
(NPRC).  The claims file also contains private medical 
records and VA medical records.  As such, VA has no 
outstanding duty to assist the veteran in obtaining any 
additional information or evidence.  At every stage of the 
process, the veteran was informed of the information needed 
to substantiate his claim, and VA has obtained all evidence 
identified by the veteran. Therefore, the Board finds that 
all indicated medical records have been obtained and the 
veteran has not referenced any outstanding records or 
information that he wanted VA to obtain.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004). VA 
audiology examinations were performed in January 2004 and 
January 2005 in compliance with the VA's duty to assist.

The VA has satisfied its duties to inform and assist the 
veteran at every stage of this case. Given the development 
undertaken by the RO and the fact that the veteran has 
pointed to no other evidence that has not been obtained, the 
Board finds that the record is ready for appellate review.

The Merits of the Claims

As noted, the veteran seeks service connection for bilateral 
hearing loss and tinnitus.  Having carefully considered the 
veteran's claims in light of the record and the applicable 
law, the Board is of the opinion that the clear 
preponderance of the evidence is against the claims and the 
appeal will be denied. 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must 
be considered on the basis of the places, types and 
circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay 
evidence.  Determinations relative to service connection 
will be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  All three 
Hickson elements must be satisfied.

With regard to tinnitus, the record does not demonstrate that 
the veteran has the disorder.  The Board notes that tinnitus, 
unlike most other medical conditions, is readily observable 
by laypersons and does not require medical expertise to 
establish its existence. See Charles v. Principi, 16 Vet. 
App. 370 (2002).  In this case, however, the VA examination 
records indicate the veteran denied having tinnitus or 
ringing in the ears in January 2005 and January 2004.  
Therefore, the Board finds that the veteran has the current 
disability of hearing loss, but based upon his own statements 
at the VA examinations, he does not have a current disability 
of tinnitus.

It is well-settled that the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability - 
the first prong of a successful claim of service connection.  
In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski,  3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  By "disability" is meant "an impairment in 
earnings capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  38 
C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) [Citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1 and "increase in 
disability" in 38 C.F.R. § 3.306(b)]; see also Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a 
disease, injury, or other physical or mental defect.").  

Conversely, the record shows the veteran to have been 
diagnosed with hearing loss, within the meaning of VA's law 
and regulations.  Under 38 C.F.R. § 3.385 (2003), impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.").  Of 
record is a January 2005 VA audiological examination, which 
shows a current diagnosis of " moderately severe to profound 
sloping hearing loss" in accordance with the requirements of 
38 C.F.R. § 3.385 (2003). 

As to the question of whether a competent statement of nexus 
between the disabilities and military service may be found, 
service connection may be granted for an organic disease of 
the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one 
year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309; See Under 
Secretary for Health letter (October 4, 1995) (It is 
appropriate for VA 
to consider sensorineural hearing loss as an organic disease 
of the nervous system and, therefore, a presumptive 
disability).  The law requires that sensorineural hearing 
loss must manifest itself to a degree of 10 percent or more 
within one-year from the date of separation from service.  
38 C.F.R. §§ 3.307, 3.309(a) (2004); 38 U.S.C.A. § 1112 
(West 2002).

The competent medical evidence indicates that hearing loss 
was first treated in September 1999 at a VA Medical Center, 
or approximately 43 years after separation from service.  
There is also no competent medical evidence that tinnitus 
was ever diagnosed or treated. Although the veteran contends 
that his hearing loss and tinnitus manifested either during 
active military service or immediately upon discharge, the 
veteran's discharge examination in June 1954 shows his ears 
were "normal" and his hearing was at 15/15.  Therefore, the 
veteran is not entitled to presumptive service connection 
for his hearing loss, as this disability did not manifest 
itself within the requisite time period. 

A grant of service connection on a direct basis is also not 
appropriate.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 
2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) 
(Both for the general proposition that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection).  

Firstly, although the veteran contends that the disorders 
were incurred as a result of active military service, it is 
well-established that laypersons, such as the veteran, are 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159(a)(1) (2003) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

In addition, the veteran's own statements refute the claim 
that his hearing loss and tinnitus were related to his 
military service. At a VA examination in January 2004, the 
veteran described a history of noise exposure from driving a 
truck until 1982, and stated that his hearing problems began 
in the early 1970s. At a VA examination in January 2005, the 
veteran claimed to have purchased his first hearing aid in 
1954. 
However, the VA examiner noted that the style of hearing aid 
that the veteran claimed to have bought was not available in 
1954.  In September 1999, the veteran was treated at a VA 
Medical Center, and those records indicate hearing loss only 
for the past ten years.  

Therefore, relying upon medical records, the veteran's own 
statements, and the documented intervening noise exposure, 
the VA examiner concluded that "it is not as likely as not 
that the hearing loss is related to the veteran's military 
duty." 

In a forwarding letter dated April 2004, Robert Wudel, D.O. 
from Quality Health Care, Inc. stated that the veteran's 
current hearing loss and tinnitus were directly related to 
the acoustic trauma that he was exposed to during military 
service while working as an aircraft repairman. However, 
there is no indication that Dr. Wudel's opinion was based 
upon review of the veteran's medical records.

Because the VA examiner had for review the veteran's service 
medical records and is on the face of his report a competent 
medical examiner, he apparently is both medically qualified 
and aware of the relevant facts of record as to hearing loss 
and tinnitus. 

Stated alternatively, the VA examiner's opinion was rendered 
with the benefit of critical factual information.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996).  It has been 
repeatedly observed in the law that while a physician is 
competent to render medical opinions, such competence does 
not extend to the factual underpinnings of the opinion - 
i.e., the physician cannot competently report facts to which 
he was not a witness.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant]; see also 
Jones (Stephen) v. West, 12 Vet. App. 383 

(1999); [Pre-VCAA case, where a veteran with service-
connected PTSD sought service connection for the residuals of 
a broken leg, sustained in a motorcycle accident.  His 
treating physician opined that "thrill seeking behavior," 
typical in PTSD patients, in part had caused the veteran's 
recklessness.  However, evidence was of record indicating 
that the veteran had told police officers and bystanders 
immediately after the accident that he had exercised care 
when riding his motorcycle, and that a car struck him as he 
was attempting to negotiate a turn.  The Court found the 
physician's opinion not sufficient to well-ground the claim 
under then applicable law, because although the veteran was 
competent to testify as to the sequence of events of the 
accident, the physician was not an eyewitness to the 
accident, so that any opinion regarding what actions or 
sequence of events caused the accident was outside the scope 
of his competence.  Id. at 386].    

Accordingly, the Board places greater probative value on the 
clinical findings and medical nexus opinion established in 
the VA examination reports.  The reports were generated with 
a specific view towards ascertaining whether the veteran's 
hearing impairment was a result of any incident of his 
military service, and were accompanied by a review of all of 
the evidence of record.  Shipwash v. Brown, 8 Vet. App. 218, 
222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for hearing loss and tinnitus.  As such, 
that doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002). For 
the above reasons and bases, the veteran's claims for service 
connection for bilateral hearing loss and tinnitus are 
denied.





ORDER

Entitlement to service connection for bilateral hearing loss 
denied.

Entitlement to service connection for tinnitus denied.




	                        
____________________________________________
VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


